Case 1:18-cv-05680-LDH-SJB Document 57-4 Filed 02/06/20 Page 1 of 10 PageID #: 520




                     EXHIBIT D
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
Case 1:18-cv-05680-LDH-SJB Document 57-4 Filed 02/06/20 Page 2 of 10 PageID #: 521

                                                                                              Li v inga11d
        Slouehi11g
                                                                                              \\T1·i ting b1r
         rro1¥a1·ds
                                                                                              oan D i di on's
       Los 1\11geles
                                                                                                  Li ght
              (https://rare-bird-books.myshopify.com/products/slouching-towards-los-angeles-living-and-writing-by-joan-didions-light)




                                                                                       (https://www.facebook.com/thenervousbreakdown)


                                                                                                     (https://twitter.com/tnbtweets)            (/feed/)

                         (/)

          ARCHIVES (/archives) BOOK CLUB (/bookclub/) BOOKSTORE (/bookstore/)
            PODCASTS (http://otherpeoplepod.com/) CONTRIBUTORS (/contributors)


     The Most Together Fucked-Up Guy in                                                                                      MUST READ

     the Universe: A Conversation with                                                                            » 'Memories of mr friend Alex,
                                                                                                                  who is dead.' by Timothy Willis
     Stephen Elliott                                                                                              Sanders


     _(http: ll thenervousbreakdown.com
                                                                                                                  .Qllif,1 :(/thenervousbreakdown.com
                                                                                                                  ~issanders

     Lgfrangello/2010/08/the-most-                                                                                /2018/12/memories-of-my.:
                                                                                                                  friend-alex-who-is-dead/ )

     together-fucked-up-gyr--in-the-                                                                              » 'Brad's Face;Jzy Gene

     universe-a-conversation-with-stephen-                                                                        Morg'!!!


     elliottL l
                                                                                                                  .(httf,1://thenervousbreakdown.com
                                                                                                                  / genemorgan/ 2018/ 12/ brads-
                                                                                                                  oo/)
     By Gina Frangello (http://thenervousbreakdown.com/author/gfrangello/)
     August 27, 2010                                                                                              » 'Good Luck: EP-isode One:
                                                                                                                  !zy Bud Smith
     Interview 0.
                                                                                                                  .Qllif,1://thenervousbreakdown.com
                                                                                                                  / bsmith/2018/ 11 / good-luck-
     I've been contemplating the nature of Stephen Elliott's appeal. The                                          ~P-isode-one/).

     author of several books of fiction, including the acclaimed and
                                                                                                                  » 'Two Poems:..hy__fili), Watson
     popular Happy Baby, it was his memoir, The Adderall Diaries, that                                            .OlliP- :(/thenervousbreakdown.com
                                                                                                                  Lillpyatson/2018/11/two-
     seems to have catapulted him to the status of a literary "cult hero."
                                                                                                                  P-Oems-2/)
      Many critics have lauded Adderall Diaries as a work of genius-an
                                                                                                                  » 'Vile As I Am;Jzy Richard
     assessment with which I so strongly concur that I have felt, at times                                        Chiem
                                                                                                                  .(httf,1://thenervousbreakdown.com
     over the past year, like Elliott's pimp I seem to rave about him so
                                                                                                                  / richardchiem/2018/ 12/vile-
     frequently in public forums. In fact, I might even feel a little creepy                                      as-i-am/ ).

     about it were it not for the fact that everywhere I go, I meet people                                        » 'Two Prose Poems:..!!.)' Zarah
                                                                                                                  Butcher-McGunnigl.£
     who have been as deeply impacted by his work as I, and who are
                                                                                                                  .Qllif,1:/ / thenervousbreakdown.com
     similarly shouting it from the rooftops to the point that they (such as                                      /zarahbm/2018 /11 / two-wose-
                                                                                                                  P-oems/).
     the novelist Karen Palmer (htt}2lLLwww.karen12almer.com).) profess to
                                                                                                                  » 'Two Stories:Jzy Willis
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   a similar
Case  1:18-cv-05680-LDH-SJB           Document 57-4 Filed 02/06/20 Page Plummer
             groupie-like embarrassment.                                3 of 10 PageID #: 522
                                                                                           .(httf1:(/thenervousbreakdown.com
                                                                                            / willis12lummer/2018/ 11 / two-
                                                                                           stories/).

                                                                                           » 'Pretty;..QY- Wendy C. Ortiz
                                                                                           .(httf1: www.thenervousbreakdown.co
                                                                                           / wortiz/2013/ 10/ I1flliY.l l.

                                                                                           » 'Three Poems:.hY. Mikaela
                                                                                           Grantham
                                                                                           .(htc12://thenervousbreakdown.com
                                                                                           / mikaela-grantham/2018/ 11
                                                                                            / three-12oems/ )

                                                                                           » 'Two Poems.'...b.y Connor Ong
                                                                                           .Chn12://thenervousbreakdown.com

     .(http.;.L/www.theneryousbreakdown.comLwp-contentLuploads                             /connorong/2018/l l/two-
                                                                                           I1oems/).
     L2Q10,IQ8Lstephen elliott comic.jpg)So what's with this guy? Why
                                                                                           » 'Two Short Ones:..!zy. Alec
     are so many people obsessed with him? To describe his writing style as
                                                                                           .!km
     "intimate" would be inadequate (he is, perhaps, the most intimate                     .(httf1:(/thenervousbreakdown.com
                                                                                           / alecberry /2018 / 12/two-
     writer I've ever read) and yet he possesses an acute sense-deeper, in                 short-ones/)

     fact, than that of many writers who divulge much less about themselves
                                                                                           » 'Prize:.hY. Elle Nash
     in their work-that writing cannot merely be about the writer's demons,                .(htc12://thenervousbreakdown.com
                                                                                           / ellenash/ 2018/ 12/prize/).
     whims or confessions. It's an intriguing combination that seems to
                                                                                           » 'I Have a Terrible Feeling;Ji.y
     help Elliott function simultaneously as a spokeswriter for the
                                                                                           Adam Soldofsky
     disenfranchised who have traditionaly existed on the fringe of artistic               .Chnf1:// thenervousbreakdown.com
                                                                                            /adamsoldofsky/2018/12/i-
     culture-runaways, sex workers, addicts, masochists-and yet also as a
                                                                                           have-a-terrible-feeling!).
     general literary "therapist," not unlike The Rumpus' earthy and wise
                                                                                           » 'Wadi al-Salam;.hY. Mesha
     advice columnist, "Dear Sugar (http.;.L/therumpus.netLsectionsLblog~                  Maren
                                                                                           .Chn12 ://thenervousbreakdown.com
     Ldear-sugarL)_." For Elliott's obsession, more so than with any sexual
                                                                                            / meshamaren/2018/ 12/wadi-
     fetish or drug, seems to be the pursuit of truth and art, with living a life          al-salam/)

     of integrity, with the rights of children, and with what it requires to               » 'Primitive Men;.hY. Michael

     achieve true human connection. This is the fodder of his work, never                  Earl Craig
                                                                                           .(httf1: www.thenervousbreakdown.co
     in a sanctimonious or distant way, but from the perspective of a                       / mecraig/2013/ 07 / primitive-
                                                                                           men/ ).
     desperate, sometimes-drug-addled, dominatrix-hiring seeker whose
     voice (despite being quintessentially unreliable for obvious reasons) we              » '..W.!Y-ne Koestenbaum : The
                                                                                           TNB Self-Imerview;Ji.y~ne
     simply believe. Reading Elliott-whether in one of his books or in his                 Koestenbaum

     Daily Rumpus emails-the reader cannot help but be reminded that                       .(httf1: www.thenervousbreakdown.co
                                                                                           /mbnonfiction/2013/08
     writing is, first and foremost, a form of communication. I am not sure                l.::tily_ne-koestenbaum-the-tnb-

     I have ever encountered a writer whose body of work-fiction, non, and                 self-interview /)


     blog-like-seems to illustrate this more than Elliott's. Daringly open,                » 'Four Poems;Ji.y Sarah Jean
                                                                                           Grimm
     deeply engaged, and equipped with an eerie insight that was hard-                     .(htt12://thenervousbreakdown.com

     earned on the streets and in group homes, one of Elliott's favorite                    /sarahjeangrimm/2018/12
                                                                                           / four-12oems-2/).
     topics is his own fucked-up-ed-ness, but I've got to admit that ifl
                                                                                           » 'Three Poems;.hY. Sam Pink
     didn't know so many people who know him much better than I do and
                                                                                           .Chn12://thenervousbreakdown.com
     promise me this is not some kind of marketing schtick, I might almost                 ill!!!f1ink/2018/12/ three-
                                                                                           f!Oems-2/)
     disbelieve it because he is so damn wise. There is a "Physician, heal
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   thyself"
Case        paradox about Elliott, but inDocument
     1:18-cv-05680-LDH-SJB                the end this 57-4
                                                       duality of the artist
                                                               Filed   02/06/20 Page »4'Adulthood;Jzy.
                                                                                         of 10 PageID  Summer #: 523I
                                                                                           Block
     as a wounded boy-man haunted by demons he makes no effort to hide,                    .(httf1: www.thenervousbreakdown.com
                                                                                            /sblock/ 2013/ 08 /adulthood/)
     yet at the same time the smartest and best (indirect) advice-giver you
     may ever encounter, is only one of the many intriguing aspects of
     Elliott's persona and his work.
                                                                                                       Search
     I've read with Stephen at Chicago's one-of-a-kind queer indie
     bookstore, Quimby's (httf!.;_L/www.~uimbys.com)_; he blurbed my
     collection Slut Lullabies (httf!.;_L/www.ginafrangello.com)_; we've
     exchanged the odd email here and there and once spoke on the phone.
      But I am such a fan that when Brad Listi approached me and asked if
     I'd like to interview him to celebrate the release ofAdderall Diaries in
     paperback, I basically nearly wet my pants in excitement, and had sent
     him these long-winded questions within a couple of hours. Busy as he
     is, I figured I might hear from him in a week or so. But because
     Stephen is about as manic as I am, instead I had the answers in less than
     48 hours.

     By the way, Stephen himself suggested that I include the Q&As that he
     "couldn't really answer." But I'd already planned to do that, because his
     non-answers are answers of a sort, too, so I wouldn't have had it any                       WHEREVER GOOD
                                                                                                 BOOKS ARE SOLD
     other way .. .

                                         ***

     GF: The Adderall Diaries deeply examines the
     concept that no one person owns The Truth, and that                                     (https://rarebirdbooks.com
     everyone has his or her own truth. In the book, you                                   -------
                                                                                          /products/dead-girls-by-abigail-
                                                                                                  tarttelin?_pos=1&
     explore the ways your father's truth differs from your                                   _sid=c9ee410bd&_ss=r)

     own. The way you come to accept your dad's
     ownership of his version of events feels awe-inspiring
     and redemptive to the reader, and appears to have
     been transformative to you as a writer/person. Can
     you talk about your process in coming to forgive your
     father despite the many real abuses done to kids who
     cannot defend themselves? In other words, what is
     the relationship between the subjectivity of "truth"
     and the real existence of"right" and "wrong" in the
     actions we perpetrate on others?
     SE: Jesus, this is tough question to start with. Here's the thing, you
     have to look at this from two places.

     From the point of society we need to do a much better job at
     protecting children and much of that is about money. We need better
     staff to child ratios in the group homes, better paid teachers in public
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   schools.
Case        We need to give more chances
     1:18-cv-05680-LDH-SJB               to abused children.
                                      Document               In other
                                                    57-4 Filed     02/06/20 Page 5 of 10 PageID #: 524
     words, more than one chance. They need the kind of multiple chances
     that children in better homes get.

     But from the point of the individual it's hard to heal without forgiving.
     It's not about right and wrong. Your anger might be fully justified but                   "BRILLIANT:'
                                                                                                    -FULL STOP
     who is it hurting?

                                                                                              "EXCELLENT:'
                                                                                                -LARGEHEARTED BOY



     Despite the revelation of many intimate details of                                          "FUNNY:'
     your life and psyche in The Adderall Diaries, the                                            -llKSWEENEY'S

     narrative never feels insular or narcissistic, but rather
     passionately engaged with the wider world. Talk                                            "SELF-
                                                                                              CONSCIOUS:'
     about your decision to weave in outside plots, such as                                        -HTMLGIANT
     the murder of Nina Reiser, and how this may have
     changed your writing process and the end result of                                           "BOLD:'
     the book. How do you advise young writers to ensure                                         -VOL. 1 BROOKLYN


     that their work is "bigger" than a mere confessional                                     OTHERPPL.COM
     tell-all while still being honest?                                                        @OTHERPPL

       r                           .(http.;.LLwww.thenervousbreakdown.com                     (https://bit.ly/r9sgSc)
       '
                                   /w12-content/u12loads/2010/08
                                   Ladderalldiaries cover.j12g).I appreciate
                                   that. But writing a memoir is always
                                   narcissistic. Most art and writing is
                                   narcissistic. Of course, that's different
                                   from feeling narcissistic. As a writer you
                                   have to always remember the reader
                                   doesn't give a shit about you. If you're not
     offering the reader anything they're going to put the book down.

     The reader is the most important person with a book. The reader is
     doing the writer a favor. So any decision that doesn't take the reader
     into account is a bad decision. Holding back information because
     you're uncomfortable is just as bad as providing too much information
     because you want to get something off your chest. Everything has to
     serve the story.

     Of course, there is no such thing as a book that everybody likes. The
     goal is writing your reader's favorite book.

     The thing to remember about honesty is that it's much more than just
     not lying. Honesty is bordered by self-knowledge. It's a goal, but it's not
     actually attainable, because to be perfectly honest you'd have to have
     perfect self-knowledge, and for that you would have to be a person that
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   never
Case     changes.
     1:18-cv-05680-LDH-SJB Document 57-4 Filed 02/06/20 Page 6 of 10 PageID #: 525



     I don't remember your exact wording, but you wrote
     once in a Daily Rumpus that the world does not owe
     artists/writers a living for following their passions
     and creating the art they want to make ... I was very
     struck by this and have brought it up in recent
     interviews I've done about my own work. I think
     what you meant is that most of the world doesn't get
     paid to do something they love or that is their
     singular passion, and that artists can't expect that
     either-that the economic world is quite separate
     from the artistic world, and that if you choose not to
     compromise and get a job that the culture rewards
     financially, you're making a choice and have to accept
     responsibilities and the consequences of that choice.
      I deeply agree with that sentiment. Yet I also believe
     that it's unfortunate-even tragic-that art is so
     devalued by most people, and certainly those in
     power, and I think you would probably concur. So I
     find myselfwith this paradox: I believe artists
     "deserve" to be paid, and that their work has true
     value ... yet I also believe that refusing to conform to
     the existing cultural norms of having a work-a-day
     job is a choice (sometimes a luxury), whether those
     norms are right or wrong. Hmm ... I'm not sure
     where the question is in here ... I guess that, in a sea
     ofwriters who seem to be constantly be belly-aching
     about being underpaid, I was very intrigued by
     someone-especially someone who doesn't have much
     money-being bold enough to say that we've made
     our own beds and should perhaps stop whining. Am
     I understanding your views correctly, and can you
     talk more about your philosophy of art vs.
     commerce?
     I think you're understanding my views correctly. I'm in favor of more
     funding for the arts in a very general sense. But who would get that
     funding? And people would still complain that they weren't getting the
     scholarships, grants, etc.

     I was awarded a Stegner Fellowship that funded me for two years and it
     was one of the best things that ever happened to me. Still... I had
     already written three books at that point, and continued writing books                   (https://bit.ly/o7DkbJ)

     after the funding ran out.
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   I understand
Case            journalists who are upset
      1:18-cv-05680-LDH-SJB               because they
                                       Document        can noFiled
                                                     57-4     longer02/06/20 Page 7 of 10 PageID #: 526
     afford to do in-depth stories but I don't understand writers who think
     they are owed a living for writing a novel they want to write. And I
     actually think it's a very negative space to be in, since everybody (or
     almost everybody) has a job when they write their first novel. I think
     what happens often is people associate the money they're paid for their
     art with the value of their art, and that's a disaster for the work.

     When I finish writing something I always try to get as much for it as I
     can, but I never (or almost never) write it for that reason. I'm able to
     write whatever I want because I keep my expenses extremely low. I
     don't have children; I pay cheap rent. Sometimes I worry about my
     financial security, but never in terms of writing. When I think of how
     I'm going to scrounge some money I never think, "I should write
     something:'




     Speaking of money: we both grew up in Chicago,
     around the same time, in neighborhoods where being
     a writer was basically unheard of as a profession or
     aspiration. It never occurred to me to major in
     Creative Writing in college because that seemed like
     something a kid with a trust fund would do, whereas
     my parents were below the poverty line, and my dad
     had never finished elementary school ... now you, of
     course, have a background of economic hardship-
     living in group homes or on the street-that even far
     surpasses mine. Can you talk about your process in
     coming to identify as a writer/ artist and whether you
     found your "class" background to be a barrier, an
     asset, or both?
     Well, that's tricky. I left home when I was thirteen and slept on the
     streets for a year and then I was made a ward of the court (full story on
     that here: htt~lLtherum12us.net/2009/04/where-i-slelllD.
     .(htt~L/therum12us.netL2009/04Lwhere-i-sle12tL)J I spent the next
     four years in group homes and went to college on a scholarship. But
     before that I lived in a nice house. We weren't rich, but we were
     certainly middle class.

     All I'm saying is it's not a competition.

     I never really identified as a writer. I was a history major in college. But
     I always wrote a lot. I never imagined it as something I could do as a
     profession, and I guess I was right about that. I did start publishing at
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
   some
Case    point, and then I got that fellowship,
     1:18-cv-05680-LDH-SJB                     and it was
                                        Document      57-4all really
                                                               Filed kind of
                                                                       02/06/20 Page 8 of 10 PageID #: 527
     sudden. Like, I sent these two novels to the slushpile of a new publisher
     (MacAdam/Cage), and they bought both of them for $18,000 a piece,
     and I got the fellowship to Stanford a month later.

     I think traveling across many social classes has mostly helped me as a
     writer and a person. Middle class, group home, Stanford. I think that's
     mostly an asset, on the whole.




     In The Daily Rumpus as well as in your books, you
     write a lot about love, desire, loneliness, attachment
     and sex-to say that you have a romantic temperament
     would, I think, be a distinct understatement, and I
     mean that in a good way, the way it's also true of, say,
     Steve Almond. Yet you've indicated in some ofyour
     writing that you don't think you're really cut out to
     be in a long-term relationship, and that you remain
     immature for your age. Given that commitment can
     come in all shapes and sizes, can you talk about what
     it takes, in your view, to be in a successful
     longstanding relationship and what constitutes the
     "maturity" for this to be possible?
     I don't think I can.




     Your book tour for The Adderall Diaries was one of
     the most unusual and comprehensive in the history
     of book tours-it would probably be fair to say that
     you may officially be the "go to" guy now on the
     topic of touring! What do you counsel all new
     writers to do when their books come out? Is there
     anything you did that you wouldn't do again or feel
     was either not successful or was more trouble than it
     was worth?
     I don't think I would do any of it again because I've already done it.
     When people ask me how to market their books I usually say they need
     to do something that nobody else has done. If it's the thing you're
     supposed to do when marketing a book then people are already doing
     it and it's probably worthless.

     The most important thing is to write a great book. That's 50%, at least.
     If you can do that you have a chance. If you can't do that the odds get
     longer.
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
Case 1:18-cv-05680-LDH-SJB Document 57-4 Filed 02/06/20 Page 9 of 10 PageID #: 528

     How has launching The Rumpus and writing The
     Daily Rumpus impacted your life? Discuss the
     rewards of The Rumpus and what, in general, drives
     writers (outside of any economic impetus) to take
     time away from their own work to help other writers,
     generate cultural dialogue and foster community.
     The Daily Rumpus email was supposed to be just a bunch oflinks to
     interesting things on The Rumpus. Instead it became just a free-write,
     where I just write about whatever I'm thinking. Sometimes I make up
     stories. Often I think about things like marketing, connecting,
     relationships, love. A little about sex. Or I review things I'm reading
     and seeing. It's gotten to the point where I spend two or three hours on
     it every day. It's replaced long form writing as my creative outlet. For a
     while I fought against it, but now I embrace it. I just love writing them.
     It feels so fulfilling. I don't know what they're going to mean in the
     larger picture of my "career~ but that's also because I don't know what
     shape literary writing is going to take. It feels like a whole new form. I
     don't know if anybody else is sending out an email of new literary
     writing every day.

     As far as what drives writers to foster community, to take on editing
     projects and create publishing houses, I think it's all of a piece. Those
     that are pushed to do those things are probably also gaining some
     creative substanence from doing them. But hell ifl know.




     What are you most excited about right now?
     I'm excited to see Animal Kingdom tomorrow night. But you' re asking
     something else. I'm definitely curious to see how all of this turns out.




     For those readers who don't subscribe to The Daily
     Rumpus and may not have heard you wax rhapsodic
     about Roberto Bolano, whose Savage Detectives
     knocked me on my ass as well, will you riff a little
     here on why he's the greatest thing since sliced bread
     and everyone should go out and read him
     immediately?
     I was talking with a writer about Bolano's 2666. He hadn't read it but
     said he heard it was so good it made you not want to write. I told him
     it was the opposite. It was so good it made you only want to write. It
http://thenervousbreakdown.com/gfrangello/2010/08/the-most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott/
Casealso made you aware of what wouldDocument
      1:18-cv-05680-LDH-SJB          be required from
                                                  57-4if you were02/06/20
                                                          Filed   to do   Page 10 of 10 PageID #: 529
     that.




     Elaborate on this line from The Adderall Diaries, and
     the way this fact impacts your own life, identity and
     choices as an artist: "The books of our time have
     little to do with the destruction of the self. We
     expect our bards to survive, to figure things out:'
     I guess what I was saying is I'm a mess.




      f     Tweet
                    I   Like 35




                                     --------------·
     TAGS: Gina Frangello (http://thenervousbreakdown.com/tag/gina-frangello/),

                    - - - - - - - - - - --- - - -· -
     Happy Baby (http://thenervousbreakdown.com/tag/happy-baby/),     --
                                                                  interviews
     (http://thenervousbreakdown.com/tag/interviews/), Stephen Elliott
     (http://thenervousbreakdown.com/tag/stephen-elliott/), The Adderall Diaries
     (http://thenervousbreakdown.com/tag/the-adderall-diaries/)




              GINA FRANGELLO is the fiction editor of The Nervous
              Breakdown. She is the author of three books of fiction: A
              Life in Men (forthcoming from Algonquin in Feb 2014),
              Slut Lullabies (Emergency Press) and My Sister's Continent
              (Chiasmus 2006). She is also the Sunday Editor at The
              RumJ1_us (htt~L/therum12us.netl)., and was the longtime
              editor of the literary magazine Other Voices, as well as the co-
              founder and executive editor of its book imprint, Other
              Voices Books (htt~LLovbooks.comL). (now an imprint of
              Dzanc Books). Her short stories have been published in
              many lit mags and anthologies, including A Stranger Among
              Us: Stories ofCross Cultural Collision and Connection, Prairie
              Schooner, StoryQuarterly, and Fence, and her essays,
              journalism, reviews and interviews have appeared in such
              venues as the Chicago Tribune, the Huffington Post and the
              Chicago Reader. In her nonexistent spare time, she runs a
              writing program out of Mexico, <a
              href="http:/ /www.othervoicesqueretaro.com/" Other Voices
              Queretaro.




     43 responses to “The Most Together
     Fucked-Up Guy in the Universe: A
     Conversation with Stephen Elliott”
      1.
             -  ---------
             stephen (http://popserial.tumblr.com) says:

           --------
           August 27, 2010 at 12:52 pm (http://thenervousbreakdown.com/gfrangello/2010/08/the-
           most-together-fucked-up-guy-in-the-universe-a-conversation-with-stephen-elliott
